Title: From Alexander Hamilton to James Greenleaf, 9 October 1795
From: Hamilton, Alexander
To: Greenleaf, James



Sir
New York October 9. 1795

You request my opinion of your title to the lands lately purchased by you of James Gunn and his Associates called the Georgia Company. I wish it was more in my power than it is to give you one embracing the whole subject, but never having had an opportunity of examining the title of the state of Georgia, I can pronounce nothing on that head. I can only say that from all that came under my observation, in the course of the transaction between you and Messrs. Prime and Ward, acting as their counsel—I have drawn this conclusion, that if Georgia at the time of the grant to Messieurs Gun & Company; was in capacity to make a valid title to them, your title to the lands you have purchased from them is then also valid. In saying this, I take for granted the execution of the measures, which I was informed were in train for completing the payment of the consideration money to Georgia and cancelling the mortgage; and I must be understood as only speaking of the right of preemption, with regard to all such lands as may not have been regularly acquired from the Indians, of which alone Georgia could have power to dispose
With esteem I am Sir   Your Obed servant
James Greenleaf Esq
